Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 1, line 13, the language “self-guided means” should be changed to “self-guided helical fashion means”.  Further, the language “no additional central axis” is indefinite in positively setting forth a structure for the claim.  An axis is an imaginary line about which a body rotates.  However, lines 13 and 14 appear to define the axis as a particular physical structure of the toy that would or would not support the pieces to keep the puzzle together.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Klipfel (646,403) alone, or in view of Solowiej (9,833,693).  Regarding claim 1, note the basis for the rejections set forth in the office action filed June 19, 2020.  Regarding the amendments to claim 1, it is noted .  
In the alternative, the reference to Solowiej reveals that it is known in the art of toys to form the toy from three helically-shaped solids to form a three-dimensional model.  Note Figures 1 and 2.  It would have been obvious to one of ordinary skill in the art to form the toy of Klipfel from three helically-shaped pieces in order to increase the difficulty of the assembly by the increasing the number of pieces.  The examiner takes official notice that it is well known in the art of puzzles and toys to increase the number of pieces in the puzzle/toy in order to increase the difficulty of the puzzle/toy.  
Regarding the added limitation for the toy to be assembled in a self-guided fashion with no additional central axis to support the pieces to wrap around, Klipfel does not teach any additional structure for holding the pieces of his toy together and thus, meets the claim limitation.   
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Solowiej (9,833,693).  Regarding claim 1, Solowiej discloses a puzzle construction comprising three pieces that are assembled together when twisted in a helical fashion.  Note the Figures and column 2, lines 30-.  
Regarding the limitation for the pieces to have helically shaped voids that can be filled with helically shaped solids, the pieces of Solowiej are shown with voids that are filled with the helically shaped pieces.  Insofar as the central axis limitation may be understood, no additional structures are required in order to permit the assembly of the pieces together.  Note the Figures of Solowiej.  Regarding the limitation for the puzzle to be consisting of three or more individual pieces, it is noted that Solowiej includes a top (10c) for the bottle.  It would have been obvious to one of ordinary skill in the art to eliminate the top (10c) and threaded neck (10b) for the bottle and simply provide an opening for receipt of the beverage in order to provide a simpler container that does not require a top but can still contain a beverage therein.  
Response to Arguments
Applicant's arguments filed December 16, 2020 have been fully considered but they are not persuasive.  Regarding the applicant’s arguments directed to the reference to Allison, it is noted that these remarks are moot as the amendments to claim 1 have overcome the reference to Allison.
Regarding the reference to Klipfel, the applicant states that Klipfel only teaches two spirally-coiled wires for his invention and no ability to include more pieces.  The applicant also states that the two wires are loose and flexible and would require two hands to hold the wires together, thus preventing an additional third wire.  The applicant contends that wires of Klipfel have a central opening that increases the looseness of the wires and allows the possibility of entanglement or jumping from one track to another.  The applicant does note that Klipfel’s description of the wires is incorrect but the drawings are correct in teaching twists of the pieces in the same direction.  The applicant also noted that Klipfel teaches the use of cylindrical or flat wire which leaves the central axis more open to entanglements.  
However, these arguments are not persuasive in overcoming the reference to Klipfel alone or further in view of Solowiej.  Klipfel teaches a helical puzzle toy comprising two individual helically-shaped pieces that are twisted together in a helical fashion to define a three-dimensional figure.  To define an additional piece for the puzzle is considered to be an obvious duplication of parts and their associated functions lacking a showing of criticality for the particular number by the demonstration of a new and unexpected result obtained therefrom.  Note MPEP 2144.04(VI)(B).  To merely increase the number in order to increase the difficulty falls short of establishing any criticality for the number of pieces of the puzzle.  It is well-known in the art of puzzles to increase the number of pieces in order to increase the difficulty of the 
In the alternative it is noted that the rejection of claim 1 over Klipfel includes the reference to Solowiej.  Solowiej teaches that it is known in the art of puzzles comprising a plurality of helically shaped pieces which are arranged into a three-dimensional figure to use three pieces for forming the figure.  Further, note column 2, lines 1-5 of Solowiej stating that it is known in the art of these types of puzzles to include greater than three pieces for the puzzle.  Given this suggestion, it would have been obvious to one of ordinary skill in the art to increase the number of pieces of the puzzle of Klipfel to three in order to increase the difficulty of assembly of the puzzle.  

Regarding the applicant’s argument that the cylindrical or flat wire of Klipfel leaves the puzzle open to more entanglements, it is noted that the claim does not preclude the cylindrical or flat wire as taught by Klipfel and thus, the rejection of claim 1 has been maintained.  Further, the applicant’s argument that this shape permits more entanglements is subjective without any evidentiary support by applicant.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416.  The examiner can normally be reached on Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN B WONG/            Primary Examiner, Art Unit 3711